DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 7 and 21-24 are examined herein.

Election/Restrictions
Applicant’s election of Group II, Species 2 (A bee feed prepared using a sugar solution according to claim 1, as in claim 7) in the reply filed on 6/19/2021 is acknowledged. Applicant's election with traverse is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application. Especially, Applicant notes that claims 6 and 7, which both depend on claim 1, should be considered contains the same subject matter as claim 7. The difference between the claims is the preamble, which is either a liquid sweetener or a bee feed. Reconsideration and withdrawal of this Restriction Requirement are respectfully requested. 
This is not found persuasive because: Claim 1 is to intermediate product, a different Group, therefore not in the elected Group II and withdrawn herein. Claims 1 and 6 are not the same invention as claim 7 because:
Applicant discloses said sweetener of claim 1 is used in commercial bee feeds making it an intermediate product.  
As for claim 6, Applicant chose to withdraw claim 6 form consideration, therefore it will not be examined herein, and further, claims 6 and 7 are distinct species of claim 1.

Claims 1 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Therefore, the requirement is deemed proper and is made FINAL, wherein claims 7 and 21-24 are examined herein. All other claims are withdrawn.

Claim Objections
All claims are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p). Claim 7 does not recite every element of the claim, it refers to withdrawn, non-elected, claim 1, and does not sets forth a plurality of elements wherein each element of the claim is separated by a line indentation.  Correction is required.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 21 require: “the total amount of sugars”, however, a total amount of sugars has not been previously indicated in the claim, therefore the total amount of sugars lacks antecedent basis.  Further, it is unclear if the total sugars is relative to the sugars claimed, of since the claim is open to other sugars it includes other types and amounts.

Claim 7 recites “3 parts by weight or more of 1-kestose is contained per 97 parts by weight of sucrose” which is indefinite because it is unclear as to what unit the parts by weight are, or if they are the same type of unit in each instance the phrase is used, as the 2nd use of the phrase has no antecedent bases to the first use of the phrase. 


Claim 21 present 10 to 40 mass% of 1-kestose and 30 to 70 mass% of sucrose, based on the total sugar content.  This presents an alternate ratio of kestose to sucrose wherein given 0.01 to 100 percent total sugar content, there is 0.001 to 40 mass% of 1-kestose and 0.003 to 70 mass% sucrose, wherein the ratio of 1-kestose to sucrose is less than per 97 parts.  
Therefore claim 21 presents a narrower (i.e. lessened) range of 1-kestose to sucrose than the ratio presented in claim 7, which is indefinite. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The ratio of 1-kestose to sucrose in claim 21 fail to further limit the ratio of 1-kestose to sucrose of claim 7, therefore, claim 21 fails to further limit claim 7. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.







Claim Interpretation
With regard to the prior art, claim 7 encompasses, a bee feed comprising:
any amount of a sugar solution comprising:
any amount of a (any) total sugar content, comprising:
sucrose and 1-kestose, wherein 3 parts by weight or more of 1-kestose is contained per 97 parts by weight of sucrose;
glucose; and
0 to 6 mass% of nystose.
Further, the claim is toward a bee feed composition, wherein patentability is toward the composition as a whole and any chemical or physical structure they impart to the composition as a whole. Therefore the matter of the sugar solution does not make a distinction over the composition as a whole, other than ingredients therein and their amount in the composition as a whole.  Since the claims do not set forth the amount of the sugar solution or the total sugar content, the claims are open to any amount thereof, which imparts that any amount of said ingredients therein would read on the claimed amounts of individual sweeteners.

With regard to the prior art, claim 21 encompasses: wherein the any amount of the total sugar content comprises: 30 to 70 mass% of sucrose; 10 to 40 mass% of 1-kestose; 5 to 30 mass% of glucose; 0 to 10 mass% of fructose; 0 to 6 mass% of nystose; and 0 to 0.1 mass% of maltose.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goroshit in view of Mei and Cotte.
Goroshit: WO 2006/080019 A1; Publication Date: 03-Aug-2006

Mei: Fructooligosaccharides in honey and effects of honey on growth of Bifidobacterium longum BB 536; International Food Research Journal 17: 557-561 (2010).

Cotte: Application of carbohydrate analysis to verify honey authenticity; Journal of Chromatography A, 1021 (2003) 145–15.

Independent claim 
Goroshit teaches methods of making bee feed comprising sweeteners, including honey (see the 3rd para. of the Summary).

Sugar solution
Goroshit teaches the bee feed, comprising: a sugar solution (see the 3rd para. of the Summary).
Goroshit teaches the sugar solution comprises: sucrose; glucose; and honey.

Nystose
Goroshit does not discuss the use of nystose.


Mei also teaches about honey, and further provides that honey comprises nystose (DP4) (See the 2nd para. in Results and Discussion)
Mei teaches amounts of nystose in honey, including: 0.0001, 0.0004 and 0.0035 % (see Table 1).  In the same section, Mei also teaches fructofuranosil-nystose (DP5) was not detected in all the honey samples.  
Therefore, Mei provides zero mass percent nystose (DP5) and encompasses the claim of nystose in amounts of 0 to 6 mass%.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using honey, as Goroshit, to include the amount of nystose in honey, as claimed, because Mei illustrates that the art finds encompassing amounts of nystose as being suitable for similar intended uses, including methods of using honey (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

1-kestose 
Goroshit does not discuss the use of 1-kestose. 
Cotte also teaches about honey, and further provides that honey comprises 1-kestose (Table 1).

 
Amount of sucrose and 1-kestose 
Goroshit also provides an embodiment wherein the bee feed has unlimited amounts of sucrose as the base (i.e. sweetener solution) (ref. clm. 5), which encompasses and converts to any amount by mass, including 97 micrograms/gram, which encompasses 97 parts by weight of sucrose.
As for the amount of 1-kestose, the modified teaching, in Cotte, provides 0.06 and 0.08 percent of 1-kestose, which encompasses and converts to 600 and 800 microgram/gram of 1-kestose, which encompasses the claim of 3 parts by weight or more of 1-kestose. 
Therefore the combination provides encompassing amounts of sucrose and 1-kestose, including 3 parts by weight or more of 1-kestose is contained per 97 parts by weight of sucrose.






Dependent claims
As for claim 21, Goroshit teaches wherein the sugar solution base comprises:
any amount of sucrose, which encompasses 30 to 70 mass% of sucrose; any amount of glucose, which encompasses 5 to 30 mass% of glucose; and any amount of fructose, which encompasses 0 to 10 mass% of fructose; based on the proportion of total sugars (see ref. clm. 5).

The modified teaching, in Mei, provides that based on a total of 0.058 mg/g of Fructooligosaccharides (FOS) (i.e. sugars) in honey, that the kestose (DP3) is used in amounts of 0.023 mg/g, which means that the kestose is used in amounts of about 40 wt%, which encompasses the claim of 10 to 40 mass% of kestose based on the proportion of total sugars (in the honey).
Mei also provides no nystose (DP5) which encompasses the claim of nystose in amounts of 0 to 6 mass% (see the discussion above), based on the proportion of total sugars.

As for maltose, since the amount is optional, zero is selected for examination.
Further Goroshit does not teach the use of maltose, which encompasses 0 to 0.1 mass% of maltose, based on the proportion of total sugars.




As for claim 22, it is reasonable to expect that similar compositions have similar properties, including: wherein a Brix sugar level of the sugar solution as measured by a sugar refractometer is 70 degrees or more, as claimed.
Further, the Examiner take official notice that on in the art of making sugar solutions would have the skill to adjust the Brix value.

Furthermore, the claim is toward a bee feed composition, wherein patentability is toward thereof is toward the composition as a whole and any chemical or physical structure they impart to the composition as a whole, therefore the Brix value of a single component in the composition as a whole does not distinguish over the teaching of said component, a sugar solution, because it has been long been held that a similar composition and its properties cannot be separated. See MPEP 2144, MPEP 2144.09 which references In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979); In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963); and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990); and MPEP § 2144.08, subsection II.A.4.(c).

As for claim 23-24, it is reasonable to expect that similar compositions have similar properties, including:
wherein the sugar solution has physical properties of precipitating no sugar crystal even under refrigeration at 4°C for 21 days when the Brix sugar level of the sugar solution as measured by a sugar refractometer is 75 degrees, as in claim 23; and


wherein the sugar solution has physical properties of having a viscosity at 50C of 15000 mPa-s orApplication No. 16470974 Attorney Docket No. 9004/0065PUS 1less as measured at 200 rpm by a rotational viscometer when the Brix sugar level of the sugar solution as measured by a sugar refractometer is 75 degrees, as in claim 24. See MPEP 2144, MPEP 2144.09 which references In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979); In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963); and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990); and MPEP § 2144.08, subsection II.A.4.(c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793